In a proceeding to compel pre-action disclosure pursuant to CPLR 3102 (c), Michael Gilberg appeals, as limited by his brief and notice of appeal, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered January 6, 1993, as denied that branch of his motion which was to have Mr. Justice Wood recuse himself from the case.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Where, as here, there is no allegation that Justice Wood is legally disqualified from presiding over a proceeding (see, Judiciary Law § 14), disqualification is only appropriate where the court’s impartiality might reasonably be questioned (see, Matter of Johnson v Hornblass, 93 AD2d 732). On the record before us we conclude that Justice Wood did not improvi*626dently exercise his discretion in concluding that recusal was not warranted (see, People v Moreno, 70 NY2d 403). Lawrence, J. P., Ritter, Hart and Krausman, JJ., concur.